Citation Nr: 0707831	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-15 468	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969, and subsequent service in the Army Reserves 
and Air National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In February 2005, the Board reopened the veteran's 
claim and remanded it for further development of the evidence 
and readjudication.  Per his request, a hearing before a 
Veterans Law Judge (VLJ) of the Board was scheduled for 
February 2007.  Prior to the hearing, however, he sent a 
letter to the Board stating that he could not attend the 
hearing because of medical reasons and requesting, instead, 
that his representative be allowed to submit evidence or 
argument.  Later that month, his representative submitted an 
Informal Hearing Presentation on his behalf.  

Regrettably, because further development of the evidence is 
still needed before the Board can make a decision, this 
appeal is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims his current back disability was caused by 
an injury he sustained during his military service.  He 
alleges he fell off a truck in April 1969 and injured his 
back.  There is some discrepancy in the record with regard to 
this incident and nature of the injury, which will be 
discussed further below.  His original SMRs indicate he 
complained of back pain in April 1969.  The report of his 
August 1969 separation physical indicates his spine was 
within normal limits, although he reported a history of back 
trouble.  Less than a week after he was discharged from 
service, he filed a claim for service connection for 
residuals of a back injury.  


In September 1969, the RO denied the claim because there was 
no back disability found at the August 1969 separation 
physical.  As mentioned, the Board reopened this claim in 
February 2005 after determining that new and material 
evidence had been received since that prior decision.  The 
Board then remanded the claim and directed the RO (AMC) to 
request a thorough investigation be made to locate any SMRs 
relating to the back injury in 1969.  If it was determined 
the records did not exist or that additional requests would 
be futile, the RO (AMC) was directed to make such a 
determination and expressly note this in the claims file.  
See 38 U.S.C.A. § 5103A(a) (West 2002), 38 C.F.R. § 
3.159(c)(2) (2006).  This directive was given because the RO 
had received a March 1969 Temporary Duty Assignment Medical 
Profile, indicating a medical evaluation was needed for the 
veteran's back.  Despite this notation, there did not appear 
to be any record of a follow-up medical evaluation prior to 
his discharge in August 1969.  There was only one record 
dated in April 1969, which noted he had complained of back 
pain after falling off a truck.  

After the Board's February 2005 remand, the RO received 
another SMR dated on that same day in April 1969, diagnosing 
the veteran with a severe lumbosacral strain with marked 
limitation of forward bending.  

It is unclear, but it appears the veteran himself submitted 
the second April 1969 SMR that diagnosed him with a 
lumbosacral strain.  The RO (AMC) did not make any additional 
attempt to ensure all his SMRs pertaining to this 1969 injury 
had been located.  Presumably they have been, but since no 
determination was noted in the claims file, this remains 
unclear.  So a remand is required to ensure that the Board's 
February 2005 directive is complied with.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that, where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court, mind you, has 
been very clear that under these circumstances, a remand is 
required because this assurance is nondiscretionary.



The Board also directed the RO to request all of the 
veteran's records concerning his subsequent service in the 
Air National Guard and Army Reserves.  The reason for this 
directive was to locate evidence that would establish 
continuity between the back injury in service and his current 
back disability.  The injury allegedly occurred in April 
1969, but there is no further record of treatment until the 
mid-1990s 
(see the records obtained from the Social Security 
Administration (SSA)).  Although he contends he has had 
intermittent back pain since the April 1969 injury, the 
record does not show a continuity of symptomatology since his 
discharge from the military in August 1969.  And when the 
fact of chronicity in service is not adequately supported or 
may be legitimately questioned, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see, too, Savage v. Gober, 10 Vet. App 488. 495 
(1997).  

The RO (AMC) obtained the veteran's personnel records from 
his service with the Air National Guard and Army Reserves, 
but not his medical records.  Since these records might 
establish continuity between the in-service injury and his 
current disability, a remand is necessary to ensure an 
attempt is made to obtain these additional records.  See 
Stegall, 11 Vet. App. at 271.

In the February 2005 remand, the Board also indicated the 
AMC, at its discretion, could schedule the veteran for a VA 
examination if it was needed to decide the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO 
(AMC) scheduled him for a VA examination in June 2005.  The 
examiner reviewed the entire claims file and determined that 
she could not provide a medical opinion as to whether the 
veteran's back disability was related to the alleged injury 
in service.  The examiner said she could not provide an 
opinion without resorting to mere speculation because she 
questioned the authenticity of the two SMRs dated in 
April 1969 that supported the veteran's claim.

The VA examiner noted several discrepancies in the SMRs.  On 
the original SMR, there is an April 1969 notation that the 
veteran complained of back pain, but that notation is made at 
the end of the page after a July 1969 notation - out of 
chronological order.  The examiner also noted that the SMRs 
do not use proper medical terminology.  In addition, the 
second April 1969 SMR that was received more recently does 
not follow the same format as the original SMRs.  Portions of 
the record appear to be whited-out.  The type-face does not 
match the original SMRs.  In addition, there is a note that a 
Purple Heart Medal should be awarded due to injury under 
hostile fire.  This type of recommendation is not typically 
found in a medical record.

The Board agrees there are some serious questions as to the 
authenticity of these records, but it is not absolutely clear 
they have been forged.  Furthermore, there is evidence 
supporting the veteran's claim that is not disputed.  At the 
August 1969 separation physical he did indeed complain of a 
history of back pain.  He also filed a claim for service 
connection for a back disability within a week after he was 
discharged from the military.  So this evidence tends to 
suggest he had sustained some sort of back injury during 
service - although the nature and severity of it are unclear.

The veteran's representative argues that the VA examiner 
inappropriately focused on the authenticity of the SMRs (see 
the February 2007 Informal Hearing Presentation, pg. 2).  In 
addition, said the representative, the report does not list 
the examiner's professional qualifications - insofar as 
whether she is a doctor, nurse, or some other type of medical 
professional.  Id.  Consequently, the representative has 
requested that the veteran be scheduled for another 
examination with an orthopedist.  The Board agrees that 
another medical examination and opinion are needed for 
clarification.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  Request that a thorough investigation 
be made to locate any missing SMRs 
relating to the veteran's back injury in 
1969.  If it is determined these records 
do not exist, or that the custodian of 
records does not have any such records, 
a determination must be made as to whether 
additional requests would be futile.  This 
determination must be noted in the claims 
file.

2.  In addition to the personnel records 
that are already in the claims file (c-
file), request the veteran's medical 
records from his subsequent service with 
the Air National Guard and Army Reserves.  
If it is determined these records do not 
exist, or that the custodian of records 
does not have any such records, a 
determination must be made as to whether 
additional requests would be futile.  This 
determination must be noted in the claims 
file.

3.  After the actions in paragraphs 1 and 2 
have been accomplished, schedule the 
veteran for a VA examination with an 
orthopedist to assess whether his current 
back disability is related to the alleged 
injury during service in April 1969.  
Specifically, the examiner is asked to 
express an opinion as to whether any 
current back disability is at least as 
likely as not (50 percent probability or 
greater) related to the veteran's military 
service.  

In making his or her determination, the 
examiner should consider the following:

a)	The veteran alleges he fell off a 
truck in April 1969 and sustained a 
back injury.  There is a question as 
to the authenticity of the SMRs 
associated with that alleged incident.  
If accurate, at the very most, 
he sustained a lumbosacral strain that 
resulted in marked limitation of 
forward bending.  Any injury that 
might have occurred, however, did not 
require an X-ray and did not require 
any follow-up treatment during the 
remainder of his military service.  

b)	At the August 1969 separation 
physical, the veteran's spine was 
within normal limits, although he 
reported a history of back trouble.  

c)	After the veteran was discharged in 
August 1969, there next record of 
treatment for back pain is in the mid 
1990s - so approximately 25 years 
after the alleged incident.  Note the 
SSA records show treatment for chronic 
low back pain in April 1994, and 
diagnoses of degenerative disc disease 
(DDD) and osteoarthritis of the 
lumbosacral spine confirmed by X-ray 
in February 1995.  

If no opinion can be rendered, please 
explain why this not possible.

The claims file and a copy of this remand 
must be made available to the examiner for 
review of the veteran's pertinent medical 
history.  The examiner is asked to confirm 
that he or she has reviewed the claims 
file.  All necessary diagnostic testing 
and evaluation should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 



5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If it is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



